Citation Nr: 0501319	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-11 010A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from November 1955 until 
October 1958.  He died on September [redacted], 2000.  The appellant 
is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 9, 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

As a result of the action taken herein, the issue of 
entitlement to accrued benefits based a de novo review of the 
evidence will be addressed in a separate decision.


VACATUR

The appellant's substantive appeal was signed and submitted 
on her behalf by her representative in August 2003.  In a 
letter dated September 1, 2004 from her d representative, the 
appellant was reported to have withdrawn her appeal.  The 
withdrawal of the appeal was accomplished pursuant to 38 
C.F.R. § 20.204(c).  As a result thereof, there remained no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board did not have 
jurisdiction to review the appeal and it was dismissed 
without prejudice in a Board decision dated September 20, 
2004.

Subsequent thereto, in correspondence dated September 29, 
2004 and received on October 18, 2004, the appellant 
submitted a motion for reconsideration of the September 20, 
1994 Board decision.  She stated that she had not given her 
representative permission to withdraw her appeal, did not 
desire to withdraw her appeal, and that any letter submitted 
on her behalf withdrawing her appeal was against her 
expressed intent to pursue her claim.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or representative, or on the Board's own motion. 38 
C.F.R.§ 20.904 (2004).

In view of such, the Board finds that the appellant's appeal 
should be reinstated.  Accordingly, in order to provide all 
consideration due her under the law, the Board concludes that 
the September 20, 2004 decision should be vacated.  A new 
decision on the issue of entitlement to accrued benefits will 
be entered.


ORDER

The Board's decision of September 20, 2004 is hereby vacated.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


